Citation Nr: 0948181	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  03-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and B.R.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 8, 1963, to March 20, 1963.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2002 and 
January 2005 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2005, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  This case was before the Board in 
December 2005 when it was remanded for additional 
development.

As noted in the December 2005 Remand, the Veteran raised the 
issue of entitlement to service connection for a skin 
disorder during his September 2005 hearing.  This matter is 
once again referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD and 
request to reopen a claim of entitlement to service 
connection for aright knee disorder and a bilateral foot 
disorder are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  On an August 1962 pre-enlistment examination, it was 
noted that the Veteran had a preauricalor sinus on the left 
side; the Veteran denied any associated symptoms to include 
sinusitis and the preauricalor sinus was found to be a non-
disqualifying defect. 

2.  It is not shown that the pre-existing sinus disability 
increased in severity during service (or as result of an 
event or injury therein).

3.  A back disability was not manifested in service, but was 
initially demonstrated years after service; a preponderance 
of the evidence is against a finding that the Veteran's 
current back disability is related to his military service.


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2009).

2.  A back disorder was not incurred in or aggravated by 
military service, nor may service incurrence of arthritis of 
the back be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
matters being addressed herein.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the claims of service connection for a sinus 
disorder and a back disorder, the Veteran was provided with 
VCAA notice in October 2004 and January 2006 letters from the 
RO that explained what the evidence needed to show to 
substantiate the claims.  The letters also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Furthermore, in a May 2008 Statement 
of the Case (SSOC), the Veteran was given notice regarding 
ratings and effective dates of awards.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  He had ample time to 
respond to this letter or supplement the record.  Neither he 
nor his representative alleges that notice has been less than 
adequate for these issues.

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and post-service 
treatment records.  All available pertinent medical evidence 
identified by the Veteran has been obtained.  The Board 
concludes that a VA examination is not necessary.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) 
requires that a claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  Here, there is no medical 
evidence of objective findings of an active sinus disorder or 
a back disability  until many years after the Veteran's 
military service.  A medical opinion is not necessary to 
decide these claims, as such opinion could not establish 
disease or injury in service, see also Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the Veteran's 
recitation of medical history), or aggravation of any 
disability shown in service.  Accordingly, the Board will 
address the merits of the claims.

Law and Regulations

A veteran is entitled to service connection for disability 
resulting from disease or injury or aggravated therein.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain chronic diseases 
(including arthritis) may be service connected on a 
presumptive basis if manifested to a compensable degree 
within a specified period of time postservice (one year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment (the disease or injury 
need not be symptomatic, but only noted on entrance, Verdon 
v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"-that is, a worsening that existed not only at 
the time of separation but one that still exists currently-
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon, supra.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Factual Background and Analysis

Sinus Disorder

On an August 1962 pre-enlistment examination, it was noted 
that the Veteran had a preauricalor sinus on the left side; 
the Veteran denied any associated symptoms to include 
sinusitis and the preauricalor sinus was found to be a non-
disqualifying defect.  The Veteran's subsequent STRs are 
negative for any complaints or findings related to a sinus 
disorder. 

During an August 1996 private medical examination, the 
Veteran denied having any respiratory complaints.

An August 2004 VA outpatient treatment record notes the 
Veteran's complaints of sinus problems (sneezing and running 
nose) which he noticed for the past four to five years.  
Examination revealed nasal congestion.  The assessment was 
sinus problems secondary to allergens.  The Veteran was 
prescribed medication, to include nasal spray.

In September 2004, the Veteran submitted a claim seeking 
service connection for sinus problems.

A January 2006 VA treatment record notes that the Veteran was 
taking pseudoephedrine for congestion. 

Here, a preauricalor sinus was noted when the Veteran was 
examined for enlistment.  Consequently that removes from 
consideration the question of whether a sinus disorder 
originated (was incurred) in service.  See Verdon, supra.  
The remaining possible theory for establishing service 
connection is aggravation.

It is noteworthy that to establish service connection on the 
basis of aggravation it must be shown that the disability 
increased in severity during (as a result of events/injuries 
in) service.  See 38 C.F.R. § 3.306(b).  When the Veteran was 
examined for enlistment, the pre-existing preauricalor sinus 
was asymptomatic; the Veteran denied any symptoms of 
sinusitis and examination revealed no symptoms.  The sinuses 
remained asymptomatic throughout service.  Post-service, the 
Veteran denied any respiratory problems in 1996.  It wasn't 
until 2004 that the Veteran reported having problems for the 
previous four to five years.  Thus, based on manifestations 
prior to, during, and subsequent to service, no increase in 
sinus disability is shown, and service connection for such 
disability on the basis that it was aggravated by service is 
not warranted.  Moreover, there is no medical opinion of 
record that says or suggests that the Veteran's sinus 
disorder was incurred or aggravated in service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a sinus disorder.  In claims for VA disability benefits, 
a veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When the evidence supports the claim or is in 
relative equipoise, the veteran prevails.  Gilbert, 1 Vet. 
App. at 56.  Where, as here, the preponderance of the 
evidence is against the claim, however, the benefit of the 
doubt rule has no application.

Back Disability

A June 1961 STR from the USNTC noted the Veteran's complaint 
of a sore back.  He was prescribed heat treatment but no 
examination findings or diagnoses were noted.  On a December 
1962 pre-enlistment report of medical history, the Veteran 
did not report any back problems.  A January 1963 pre-
enlistment examination report notes that clinical evaluation 
of the spine was normal.  Subsequent STRs are negative for 
any complaints or findings related to a back disorder.

Post-service, VA treatment records note that the Veteran was 
seen in January 1993 for various complaints, including low 
back pain.  A February 1993 VA bone scan revealed probable 
degenerative joint disease involving the lower lumbar spine.

A June 1996 private treatment record notes the Veteran's 
history of falling at work in May 1996.  Current examination 
revealed severe back injury with disc herniation at the L5-S1 
level touching the S1 nerve root, with no radicular symptoms.

A November 1998 private hospitalization report notes the 
Veteran's history of back injuries after accidents at work in 
1995, 1996 and 1997.  Currently, he was experiencing low back 
and radicular pain.  He underwent a posterior lumbar 
decompression and fusion from L4 to the sacrum.

Records obtained from the Social Security Administration note 
that the Veteran was awarded disability benefits, effective 
September 1997.  His primary disability was disorders of the 
back.

The medical evidence of record shows that various back 
disabilities have been diagnosed.  However, as noted above, 
although the Veteran complained of back pain on one occasion 
during service, no back disability was diagnosed at that 
time.  His STRs are silent for any diagnosis of a back 
disorder.  The first medical evidence of such disability is 
years after service.  The evidence of record does not include 
any medical opinion that a current back disorder is (or might 
be) related to the Veteran's service, and does not suggest 
that it might be related to his service.

The Board has considered the Veteran's own statements to the 
effect that his back disorder was incurred during his 
military service.  However, because he is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply. Accordingly, the claim 
must be denied

ORDER

Service connection for a sinus disorder is denied.

Service connection for a back disorder is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply in the 
instant case.  With regard to the claim of service connection 
for PTSD and the claims to reopen, the Board is of the 
opinion that further development of the record is required to 
comply with VA's duty to notify.

With regard to the claim of service connection for PTSD, the 
Veteran is claiming that he has PTSD secondary to personal 
assault in service.  Specifically, the Veteran alleges that 
he suffers from PTSD as a result of repeated physical 
assaults (to include kicking him, pouring water on him and 
urinating on him) by a drill instructor in 1963.  As the 
Veteran's claimed stressor is not related to combat, his lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  

Under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on an 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate his accounts of 
the stressor incident.  Moreover, in Patton v. West, 12 Vet. 
App. 272, 278 (1999), the United States Court of Appeals for 
Veterans Claims (Court) specified that there are special 
evidentiary procedures for PTSD claims based on personal 
assault.  See VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id.  Examples 
of such evidence include, but are not limited to, records 
from law enforcement authorities, hospitals, or physicians; 
copies of personal diaries, journals, or letters written 
contemporary to the claimed in-service events; and statements 
from family members, roommates, fellow service members, or 
clergy.  The types of evidence that may be considered to 
substantiate a claim of service connection for PTSD based on 
personal assault under 38 C.F.R. § 3.304(f)(4), was not 
provided in the VCAA letter of July 2002.  Moreover, the July 
2002 VCAA letter erroneously informed the Veteran that he 
needed new and material evidence to reopen his claim of 
service connection for PTSD.  These defects should be cured 
on remand. 

With regard to the claims to reopen, the Court has held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a), in a 
claim to reopen a previously finally denied claim, require 
that VA, by way of a specific notice letter, notify the 
claimant of the meaning of new and material evidence and of 
what evidence and information (1) is necessary to reopen the 
claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Review of the claims file reveals that notice in 
this regard to date is incomplete with regard to the claims 
to reopen the previously denied claims of entitlement to 
service connection for a right knee disorder and a bilateral 
foot disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a letter to 
the Veteran informing him of the 
provisions of 38 C.F.R. § 3.304(f)(4) 
describing the evidence that may be 
submitted to establish the occurrence of 
the alleged in-service personal assault.  
Specifically, he should be advised of the 
various ways in which personal assault 
may be corroborated.  Such alternative 
forms of evidence include, but are not 
limited to: behavior and/or performance 
changes; records from law enforcement 
authorities, mental health counseling 
centers, hospitals, or physicians; 
statements from family members, fellow 
service members, or clergy; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.

2.  Regarding the attempt to reopen 
claims of service connection for a right 
knee disorder and a bilateral foot 
disorder, the AMC/RO should issue a 
letter which includes notification of the 
evidence of record, notification of the 
information that is necessary to 
establish service connection for a right 
knee disorder and a bilateral foot 
disorder, and notice regarding the 
evidence and information necessary to 
reopen the claims, pursuant to Kent, 
supra.

3.  Thereafter, the AMC/RO should 
undertake any other development it 
determines to be warranted, to include 
obtaining any medical records and/or 
opinions deemed necessary.

4.  The AMC/RO should then readjudicate 
the matters remaining on appeal.  If the 
benefits sought on appeal remain denied, 
the AMC/RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  Then the 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


